                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 TIMOTHY L. WARD,                                  )
                                                   )
                 Petitioner,                       )
                                                   )
          v.                                       )          No. 4:20-CV-1244 SPM
                                                   )
 STANLEY PAYNE,                                    )
                                                   )
                 Respondent.                       )

                          OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on petitioner’s motion to proceed in forma pauperis. The

motion will be provisionally granted. Additionally, the Court will transfer this case to the United

States District Court for the Western District of Missouri.

       Petitioner Timothy Ward, a Missouri state prisoner, seeks a writ of habeas corpus under 28

U.S.C. § 2254. Petitioner is incarcerated at Eastern Reception Diagnostic and Correctional Center

located in the Eastern District of Missouri. Petitioner’s conviction, however, arose in Lafayette

County Circuit Court, in Lexington, Missouri, located in the Western District of Missouri.

       The Eastern District of Missouri and the Western District of Missouri both have jurisdiction

over the petition. See 28 U.S.C. § 2241(d). In such an instance as this, the Court may transfer the

petition to the Western District “in furtherance of justice . . .” Id. Additionally, the Court has

entered an administrative order stating that, absent any unusual circumstances, any habeas petition

challenging a conviction or sentence arising out of a proceeding in the Western District of Missouri

should be transferred to that district. In re Business of the Court, January 27, 1986. As a result,

the Court will order that this case be transferred to the United States District Court for the Western

District of Missouri.




           Case 4:20-cv-00806-RK Document 4 Filed 09/15/20 Page 1 of 2
       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion to proceed in forma pauperis is

provisionally granted, subject to modification by the United States District Court for the Western

District of Missouri.

       IT IS FURTHER ORDERED that the Clerk shall transfer this case to the United States

District Court for the Western District of Missouri. See 28 U.S.C. § 2241(d).

       Dated this 15th day of September, 2020.




                                                   HENRY EDWARD AUTREY
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
           Case 4:20-cv-00806-RK Document 4 Filed 09/15/20 Page 2 of 2
